199 Mich. App. 661 (1993)
502 N.W.2d 381
BALABUCH
v.
BALABUCH
Docket No. 137826.
Michigan Court of Appeals.
Submitted February 17, 1993, at Lansing.
Decided May 18, 1993, at 9:15 A.M.
Cary A. Storehan, for the plaintiff.
D. Ann Parker, for the defendant.
Before: CORRIGAN, P.J., and SHEPHERD and McDONALD, JJ.
PER CURIAM.
Defendant appeals from a January *662 30, 1991, order modifying the parties' judgment of divorce. Defendant contends the court improperly modified the amount of his child support payments because the modification was based on an evidentiary hearing and recommendation of a friend of the court referee rather than on an evidentiary hearing conducted by the court. We disagree and affirm.
Before the matter was submitted to the friend of the court for hearing and recommendation, both parties signed an order stating the decision of the friend of the court referee would be binding. Thus, contrary to defendant's assertions, the court did not improperly delegate its discretion in setting child support to the friend of the court. Instead, the court properly enforced an agreement reached by the parties. Absent a showing of some factors such as duress or fraud, defendant is bound by the parties' agreement to accept the recommendation of the friend of the court referee. See Draughn v Hill, 30 Mich. App. 548; 186 NW2d 855 (1971).
Affirmed.